DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments, see paper, filed 07/01/2022, with respect to claims have been fully considered, buy they are not persuasive.  
Claim Rejections - 35 USC § 103 - maintain
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2,3,7,15,18,19,23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong et al., (J. Pestic. Sci., 2005, 30(4):406-408 (from IDS).
Hong et al. teach compound: 

    PNG
    media_image1.png
    150
    241
    media_image1.png
    Greyscale

Hong et al. teach that the above compound as an agrochemical compound. Hung et al.’s compound differs from instant compound by a single –CH2-; therefore, it would be expected that both compounds would exhibit the same properties and utilities in the absent of an unexpected showing for the instant ethyl(R1) over Xue et al.’s methyl(R1). Thus, Xue et al. renders obvious instant compound of Formula 4 where R1 is ethyl. Note, a statement of utility in a Composition/Compound claims does not add limitations to the Composition/Compound. 
Furthermore with respect to Examiner’s Hirt rejection of record “Hong teaches that trans-cinnamate 4-hydroxylase or C4H, as a P450 superfamily member, catalyzes the first oxygenation in the phenylpropanoid pathway from trans-cinnamate to p-coumarate in higher plants, and is involved in core reactions that provide signal molecules, UV protectants, and other important plant protective components (Id. At p. 406, col. 1, par. 2).  Hong further teaches that C4H is highly inducible in response to stresses that include chemical treatment, wounding and plant infection, and plays a central role in regulating biological responses related to the phenylpropanoid pathway (Id. At p. 406, col. 1, last par., to col. 2, line 1).  Compounds taught by Hong that possess the greatest inhibitory activity against C4H are of the 1,2,4-triazole-3-thione series, as depicted in Table 1, which include the positional isomer of the tautomer of compound 10 (and as is known from chemistry textbooks tautomers exist in equilibrium) (Id. At p. 407, col. 2, Table 1; see especially Nos. 7-12). Hong further teaches tautomeric and positional isomers of the instantly preferred compounds of claims 2,3,7,15,18, 19, and wherein the compounds are represented by instant formula 4 and/or tautomers of formulas 1 or 6 as discussed herein (See entire document; Table 1). Further Hong teaches wherein the compounds can be applied to plant material as is instantly claimed in the claims, and can be diluted with liquid media, e.g. acetone, prior to application to the plant, and would obviously increase Tyr 248 since the active steps of the method are the same and Hong teaches the application of the compounds which overlap the scope of the compounds of the instant claims in response to stressors including chemical stressors which would broadly include the claimed high salinity,  (See entire document; pg. 407 left col, and Table 1, etc.). Regarding claim 18, Hong teaches very close structurally similar tautomers of applicant’s compounds, and tautomers are known to exist in equilibrium and as such when making the tautomers of Hong some very structurally similar compounds of applicant’s formula 1 and 5 are also formed, e.g. specifically compound 13, which differs only in the presence of a CH2 instead of the H of the hydroxyl or 10 which differs only in the position of the halogen atom, and as Hong teaches that halogens on the phenyl ring lead to active compounds for modulating plant stress it would have been obvious to try substituting the compounds with lower haloalkyl groups as is instantly claimed since Hong teaches that both alkyl and halogens were known to lead to effective compounds for modulating plant stress (See Hong compounds 7-13 in Table 1).” The Hong et al. compound 

    PNG
    media_image1.png
    150
    241
    media_image1.png
    Greyscale


renders instant compound/method baring an –CH2CH3 obvious since Hong et al.s possess the –CH3; thus Hong et al. renders instant compounds (1),(5) ,(6) obvious comprising ethyl for R1 instead of Hong et al.’s  -CH3 via tautomerization/isomerization since Hong et al.’s methyl renders instant ethyl obvious when there is no showing of ethyl being advantageous over methyl as R1. 
 Both Hong et al. and instant method applies the compound to plants; therefore it naturally flows that both compounds would have the same effect of modulating environmental stress resistance in a plant by increasing or decreasing the phosphorylation of Tyr248 in RACK1A in the plant in response to exposure to the environmental stress (high light intensity, high soil salinity, low soil moisture or heat).
Response to Applicant Amendment
The Hong et al. compound 

    PNG
    media_image1.png
    150
    241
    media_image1.png
    Greyscale


renders instant compound/method having an –CH2CH3 is obvious since Hong et al.s possess the –CH3; thus Hong et al. renders instant compounds (1),(5) ,(6) obvious comprising ethyl for R1 instead of Hong et al.’s  -CH3 via tautomerization/isomerization since Hong et al.’s methyl renders instant ethyl obvious when there is no showing of ethyl being advantageous over methyl as R1. 
Specifically in the claims instant compound of formula (6) is:


    PNG
    media_image2.png
    426
    762
    media_image2.png
    Greyscale

Where R1 is ethyl(-CH2CH3) is rendered obvious by Hong et al.’s compound 

    PNG
    media_image3.png
    187
    251
    media_image3.png
    Greyscale
 
Where R1 is methyl. These two compounds above differing in R1 being methyl and ethyl are homologs. Both the Hong et al.’s invention and instant invention teach application of the compounds to plants. Since both Hong et al. compound and instant compound are applied to plants, Hong’s invention renders instant invention obvious. Thus, compounds differing only by a single methylene(CH2) group are homologs rendering each other obvious over the other absent an experimental showing that the two compounds yield different, unobvious results. 

Suggestion
In claims 3,16,19 and 23 Applicant should consider making it clear that for formula (6) R1 is neither methyl nor ethyl to clear rejections over Hong et al. 
Claim Objection/Allowable Subject Matter
Claim 27 is allowable, and Claims 11,16,18,24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






//ALTON N PRYOR/ Primary Examiner, Art Unit 1616